The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 2-24-2022 is acknowledged. Claims 18, 20, 23-25, 28, 30, 32-33, 35-36 and 39 have been amended. Claims 40-42 have been added. Claims 18, 20-28, 30, 32-33 and 35-42 are pending. Claims 25-28 and 30 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 18, 20-24, 33 and 35-42 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 2-24-22 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
	The objection to claim 19 for reciting claim language drawn to non-elected inventions is withdrawn. Cancellation of said claim has rendered the objection.
Claim Objections Maintained
	The objection to claims 18 and 21 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Contrary to Applicant’s assertion, the claims still encompass non-elected inventions. Applicant is reminded that the elected invention was limited to atherosclerosis related diseases (see response filed on 9-13-2001).

Claim Rejections Withdrawn
	The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…lipid metabolism related diseases…” is withdrawn in light of the amendment thereto.
	The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…atherosclerosis related diseases…” is withdrawn. Cancellation of said claim has rendered the rejection moot.
	The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…Alistipes shahii ATCC BAA-1179, Alistipes shahii WAL 11404, Alistipes shahii WAL 11550…” is withdrawn.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposit
The rejection of claim 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues:
1.  The recited strains were known, available and commonly used in the prior art at the time the application was filed.
Applicant’s arguments have been fully considered and deemed non-persuasive.
 
	With regard to Point 1, the specification states that Alistipes shahii ATCC BAA-1179 strain was “purchased” from the ATCC while the Alistipes shahii WAL 11404 and Alistipes shahii WAL 11550 strains were “obtained” from Wadsworth Anaerobe Laboratory. Moreover, Applicant is reminded that biological material being “known” in the scientific community and its use in scientific research papers (e.g. the Song et al. paper cited in the specification) does not correlate to public availability. 

As outlined previously, it is apparent that Alistipes shahii WAL 11404 and Alistipes shahii WAL 11550 are required in order to practice the invention. The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). The examiner acknowledges the deposit of Alistipes shahii ATCC BAA-1179, Alistipes shahii WAL 11404 or Alistipes shahii WAL 11550 in partial compliance with this requirement. However, said deposits are not in full compliance with 37 CFR 1.803-1.809.
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.
	
Written Description
Claims 18-24 and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.   Claim 18 is fully supported by the experimental results of Example 1 and 2 of the specification.
2.  The bacterial groups were shown to control weight gain in the obese rat model.
3.  Alistipes shahii can reduce the indicators associated with atherosclerosis diseases and cardiovascular disease and myocardial ischemia.
4.  Strains belonging to the same species have highly similar structure and show identical and similar physiological properties and thus would exhibit the same efficacy.

With regard to Point 1, the instant claims are not limited to the Alistipes shahii strain can be Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 or Alistipes shahii WAL 11550 strains.
With regard to Point 2, the elected invention is not drawn to the treatment of obesity but the treatment of atherosclerosis disease.
With regard to Point 3, as an initial point the instant claims are not limited to the Alistipes shahii strain can be Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 or Alistipes shahii WAL 11550 strains. Moreover, the specification (e.g. Table 3) is limited to the probiotic effect of the Alistipes shahii strain can be Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 or Alistipes shahii WAL 11550 strains and is silent with regard to any therapeutic effect on an established atherosclerosis disease.
With regard to Point 4, the specification (Examples) clearly demonstrates the variability in biological effect among the various Alistipes shahii strains. Consequently, they don’t constitute biological equivalents.

The instant claims are drawn to methods of utilizing an Alistipes shahii strain to treat any and all atherosclerosis related diseases wherein said Alistipes shahii strain can be Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 or Alistipes shahii WAL 11550 (claim 20).
The specification discloses the therapeutic use of the Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 and Alistipes shahii WAL 11550 strains. However, the specification is silent with regard to the efficacious use of any Alistipes shahii strain to treat any atherosclerosis disease. Given the aforementioned claims are directed to encompass all Alistipes shahii strains that are effective in treating any and all atherosclerosis disease, no Alistipes shahii strains meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification refers to the use of Alistipes shahii strains to treat atherosclerosis related diseases in a prophetic sense but is limited the use of the Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 and Alistipes shahii WAL 11550 strains to treat hyperlipidemia and myocardial ischemia in animal models. This cannot be extrapolated to the use of any and all Alistipes shahii strains to treat atherosclerosis disease. The specification is silent as to what “phenotypes” are required for a given Alistipes shahii strain to be an effective in treating atherosclerosis disease. Moreover, the specification (Examples) clearly demonstrates the variability in biological effect among the various Alistipes shahii strains. Additionally, the instant claims are drawn to a vast genus of therapeutics. To fulfill the written description requirements set forth under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of therapeutics, Applicant must adequately describe the antigenic determinants (phenotypes) that elicit a therapeutic effect to atherosclerosis disease.
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of therapeutics to which the claims are drawn, such as a correlation between the phenotype and its recited function (to elicit a therapeutic effect), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Consequently, while the specification describes the use of the Alistipes shahii WAL 8301, Alistipes shahii WAL 11404 and Alistipes shahii WAL 11550 strains to treat hyperlipidemia and myocardial ischemia, none of the disclosed strains meet the written description provision 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph with regard to the treatment of atherosclerosis disease.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "hyperlipidemia" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 10, 2022